Case 21-10072-SDM        Doc 32     Filed 05/24/21 Entered 05/24/21 11:36:15               Desc Main
                                   Document      Page 1 of 2

____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Selene D. Maddox

                                                   United States Bankruptcy Judge

         The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                          BANKRUPTCY PROCEEDING

GARY FRITCH
Debtor                                                                              Case No. 21-10072

                           ORDER LIFTING AUTOMATIC STAY

       THIS CAUSE having come on for consideration of the MOTION TO LIFT THE AUTOMATIC

STAY, IF IT APPLIES [DKT #23], allowing Shelter Mutual Insurance Company and Gary Fritch,

Debtor, to settle personal injury litigation wherein Debtor is a defendant, within his applicable

insurance policy limits in the action currently pending in the Monroe County Circuit Court bearing

Cause No.: 219-302-JWM, filed herein by Shelter Mutual Insurance Company and Gary Fritch

(“Debtor”), and the Court being fully advised in the premises, hereby finds as follows:

      1.     That on April 21, 2021, the Debtor, among other defendants, entered into a proposed

settlement agreement with Plaintiff, Christopher Chance, arising from a motorcycle/dog accident that

occurred on November 24, 2018, in front of the Debtor’s home at 40181 Old Hamilton Road,

Aberdeen, MS. The dog in question, was owned by Lee Ann Fritch, the Debtor’s daughter, who also

resided at his home. The lawsuit is pending in the Monroe County Circuit Court bearing Cause No.:

219-302-JWM.

      2.    That as a result of the proposed settlement, the Debtor will neither receive nor expend
Case 21-10072-SDM          Doc 32     Filed 05/24/21 Entered 05/24/21 11:36:15                 Desc Main
                                     Document      Page 2 of 2



any funds as a result of this settlement. Further, no other creditors have an interest in this settlement.

The settlement will come from proceeds of the coverage and policy with Shelter Mutual Insurance

Company and will not affect any assets listed or shown in the schedules and is within policy limits.

      3.     That it is in the best interest of the Debtor that the stay be lifted, if it applies, to allow

this settlement to take place within the debtors applicable insurance policy limits. The Debtor

requests the automatic stay be lifted, if it applies, for the purposes of allowing this settlement to take

place, and to allow the for the exchange of insurance funds for the execution of a full and final

release and dismissal order on the Monroe County.

        IT IS ACCORDINGLY, ORDERED:

        The Automatic Stay is hereby lifted for the sole purpose to settle personal injury litigation

wherein he is a defendant, within his applicable insurance policy limits, in the action currently

pending in the Monroe County Circuit Court bearing Cause No.: 219-302-JWM.




                                       ** END OF ORDER **
